DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 7, 10-16, and 18-22 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014), the Supreme Court set forth an analytical “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice, 134 S. Ct. at 2355 (citing Mayo Collaborative Svcs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id.  For example, abstract ideas include, but are not limited to, fundamental economic practices, methods of organizing human activities, an idea of itself, and mathematical formulas or relationships. Id. at 2355—57. If, at the first stage of the Alice analysis, we conclude that the claim is not directed to a patent-ineligible concept, it is considered patent eligible under § 101 and the inquiry ends. RapidLitig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016).
If the claims are directed to a patent-ineligible concept, the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 U.S. at 79, 78). In other words, the second step is to “search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 566 U.S. at 72—73). The prohibition against patenting an abstract idea “‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant postsolution activity.’” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (internal citation omitted).  The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Digitech Image Tech. LLC v. Electronics for Imaging Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014). As noted by the Supreme Court, “an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.” Diamond v. Diehr, 450 U.S. 175, 187 (1981). The “directed to” inquiry asks not whether “the claims involve a patent-ineligible concept,” but instead whether, “considered in light of the specification,…‘their character as a whole is directed to excluded subject matter.’” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (internal citations omitted). In that regard, we determine whether the claims “focus on a specific means or method that improves the relevant technology” or are “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.” McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant invention encompasses systems and methods of for pari-mutuel wagering (i.e., machines and processes).  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.  See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, the invention “is directed 
13.  A method of operating an electronic gaming system for pari-mutuel wagering, the method comprising:
displaying a plurality of wager options, each of the wager options divided into a set of wagers;
determining a selection of one of the wager options via the one or more input devices; 
a first wager of the set of wagers of at least one of the wager options associated with a first set of awards and a second wager of the set of wagers of at least one of the wager options associated with a second set of awards,
determining the first set of awards based on the results of a first plurality of historical events; and
determining the second set of awards based on the results of a second plurality of historical events,
wherein the first set of awards is associated with a first virtual event card consisting of a plurality of final positions in each of the first plurality of historical events, each final position of the plurality of final positions in each of the first plurality of historical events for a competitor in the each of the first plurality of historical events, and the second set of awards is associated with a second virtual event card consisting of a plurality of final positions in each of the second plurality of historical events, each final position of the plurality of final positions in each of the second plurality of historical events for a competitor in the each of the second plurality of historical events,
with a first set of selected competitors for each of the final positions in each of the first plurality of historical events and a second set of selected competitors for each of the final positions in each of the second plurality of historical events, each set of selected competitors arranged according to the final positions and the historical events, and
a pattern for each prize in the first set of awards and the second set of awards, the pattern consisting of two or more of the final positions selected from all of the final positions in a set of two or more of the historical events selected from all of the first plurality of historical events for the first set of awards and from all of the second plurality of historical events for the second set of awards,
the method further comprising comparing, for the pattern, the competitors from the first set of selected competitors in the final positions corresponding to the two or more of the final positions in the set of two or more of the historical events with competitors from the results of the first plurality of historical events or the competitors from the second set of selected competitors in the final positions corresponding to the two or more of the final positions in the set of two or more of the historical events with competitors from the results of the second plurality of historical events in determining if the prize associated with the pattern should be awarded.

The underlined portions of claim 13 generally encompass the abstract idea, with substantially identical features found in claim 1.  Dependent claims 2-4, 6, 7, 10-12, 14-
The claimed abstract idea is similar to abstract ideas identified by the courts, such as: 
a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, Bilski v. Kappos, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar (Fed. Cir. 2018);
a fundamental economic practice (e.g., rules for conducting a wagering game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar; 
a method of managing a game (e.g., a pattern-based game) similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2014); and/or 
a method of organizing human activities (e.g., accepting bets from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
Alice and Bilski, and especially resembles the comparison to the wagering game of Smith which included a method of exchanging and resolving financial obligations based on probabilities created during the game, because it includes a game that may provide an award to one or more players as a result of the random game outcomes.  In Smith, the court found that wagering activities, similar to the game features claimed here, are fundamental economic practices, which are in turn abstract ideas recognized in several court decisions including Alice and Bilski.  In re Marco Guldenaar reached similar conclusions to those in Smith.  In Planet Bingo, the court found that a method of managing a game of bingo was an abstract idea, which is similar to the game features of the instant claims.  Finally, the instant claims manage the financial transactions between humans that take place during wagering games.  These features are similar to the risk hedging discussed in Bilski and the shadow accounts of Alice.  
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity.  Specifically, each step involves actions that could be taken mentally or with pen and paper and/or relates to organizing human activities such as managing a wagering game.  Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a server (in claim 7) and an electronic gaming system comprising an electronic gaming machine comprising a display, one or more input devices, a wager acceptor and a controller coupled to the display, input device(s) and wager acceptor.  
The above-described gaming machine features are purely well-known, routine, and conventional.  For example, US 2001/0031659 states, “Many of the details of operating conventional gaming devices such as reel-based slot machines, video-based poker games, coin acceptors, card readers (credit, debit, smart, etc.) are well known and are not important to the teachings of the present invention other than in a functional approach.”  US 2002/0043759 teaches that “payoff devices are conventional in the gaming industry and include credit meters, coin-out, tickets, entries on smart cards, etc.”  US 6,142,872 teaches that “each player starts the representative slot machine 300 in a conventional manner by providing a form of payment, for example, by depositing one or more coins or bills in a coin/bill acceptor 355, or inserting a credit card, debit card or smart card into a card reader 364.”  US 6,146,271 states, “As is conventional in gaming machines of this type, a player wagers one or more coins, tokens, paper currency or credits to activate the game. A coin acceptor or a currency acceptor is provided as is 
The claimed elements taken as a whole perform the same functions when taken individually.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.
As an initial matter, the previous grounds of rejection under §102 and §103 have been withdrawn in light of the instant amendments.
Applicant addresses the rejection of claims under §101 on pages 9-13 of the Remarks section.  More particularly, on page 11, Applicant contends that the amended claims contain additional elements that amount to significantly more than an abstract idea.  First, Applicant asserts that the amended claims recite a pattern for each of the prizes in the first set of awards and the second set of awards.  However, these elements were already present in the previous iteration of the claims, albeit spread throughout the 
Moreover, and as referenced on page 12 of the Remarks, the instant invention also resembles horse race wagering in the sense that players make wagers upon not only the winning horse but other positions as well (e.g., which horse will place fifth).  Such exotic wagers are well-known in the horse betting art.  Applicant appears to argue that the outcomes here are not directly based on any given race, but rather are randomly pulled from several different races and mixed together such that an astute player would not be able to guess the outcome of a race he has already seen.  This is a sensible way 
Turning to the controller feature of claim 1, Applicant asserts that “the controller is configured to compare, for the pattern, the competitors from the first set of selected competitors in the final positions corresponding to the two or more of the final positions in the set of two or more of the historical events with competitors from the results of the first plurality of historical events or the competitors from the second set of selected competitors in the final positions corresponding to the two or more of the final positions in the set of two or more of the historical events with competitors from the results of the second plurality of historical events in determining if the award associated with the pattern should be awarded” (Remarks, p. 13).  The Examiner respectfully notes that making a comparison between selected outcomes and chosen final positions can be done mentally or with pen and paper.  This may also be considered generic computer functionality because comparing data is one of the basic functions of modern computers.  Though computers would make such comparisons easier, there is no indication that the automation here would be performed in a manner that materially differs from how it would be done by a human (in contrast to decisions such as McRO v. Bandai).  
Finally, Applicant contends that the combination of virtual event card, pattern, and configuration of the controller is not conventional as recited in the claim and instead provides meaningful limitations to transform the abstract idea into a patent eligible application.  Assuming arguendo that these limitations are novel, these innovations are in the realm of abstract ideas, not in the realm of meaningful limitations amounting to eligibility.  As stated in SAP America v. InvestPic, “A claim for a new 
In light of the above analysis, the claimed invention fails to demonstrate patent eligibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715